DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 15 November 2021.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. (US 2009/0264299) in view of Seppo et al. (US 2015/0065371).
	In regard to claim 1, Drmanac et al. disclose a fluorescent in-situ hybridization imaging system, comprising:
(a) a flow cell to contain a sample to be exposed to fluorescent probes in a reagent (e.g., “… (ii) a reaction chamber, or flow cell, holding or comprising an array and having flow-through and temperature control capability …” in paragraph 285);
(b) a valve to control flow from one of a plurality of different reagent sources to the flow cell (e.g., “… (i) a fluidics system for storing and transferring detection and processing reagents, e.g. probes, wash solutions, and the like, to an array .…” in paragraph 285);
(c) a pump to cause fluid flow through the flow cell (e.g., “… (v) drain reagents from chamber using pump (syringe or other) …” in paragraph 230);
(d) a fluorescence microscope including a variable frequency excitation light source and a camera positioned to receive fluorescently emitted light from the sample e.g., “… number of dyes that can be differentiated is maximized by using multiple specific excitation patterns and a maximal number of filters for each excitation pattern. For example, 2-4 excitations, each with 4 different wave lengths (total of 16 wave lengths) can be used in combination with 8-16 filters for each excitation. Algorithm and software is used to analyze intensity patterns and deduce the amount of signal from each of the 8-24 dyes … (iii) an illumination and detection system … Imaging may be accomplished with a 100x objective using TIRF or epi illumination and a 1.3 mega pixel Hamamatsu orca-er-ag on a Zeiss axiovert 200, or like system … One illumination schema provides a common set of monochromatic illumination sources (about 4 lasers for 6-8 colors) which is shared amongst imagers. Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system. In such an embodiment, the illumination source preferably produces at least 6, but more preferably 8 different wavelengths … Epifluorescence can be used for detecting greater than 10-20 fluorescent molecules per target site. An advantage of using epifluorescence is that it allows the use of probes of multiple colors with standard microscopes …” in paragraphs 272, 285, 286, 291, and 293);
(e) an actuator to cause relative vertical motion between the flow cell and the fluorescence microscope (e.g., “… each image is acquired and then analyzed using a fast algorithm to determine if the image is in focus. If the image is out of focus, the auto focus routine will be triggered. The system will then store the objectives Z position information …” in paragraph 288);
(f) a motor to cause relative lateral motion between the flow cell and the fluorescence microscope (e.g., “… (x) image each array, preferably with a mid power (20x) microscope objective optically coupled to a high pixel count high sensitivity CCD camera, or cameras; plate stage moves chambers (or perhaps flow-cells with input funnels) over object, or objective-optics assembly moves under chamber …” in paragraph 230); and
e.g., “… For handling multiple hybridization cycles a robotic station that is fully integrated with both the reaction chamber and detection system …” in paragraph 293) configured to, as sequential nested loops (e.g., “… Typically, each array requires about 12-24 cycles to decode. Each cycle consists of a hybridization, wash, array imaging, and strip-off step … An exemplary decoding cycle using cSBH includes the following steps: … (xiii) start next cycle with next decoding probe pool in set …” in paragraphs 229 and 230),
(e1) as a first loop, cause the valve to sequentially couple the flow cell to the plurality of different reagent sources to expose the sample to a plurality of different reagents (e.g., “… An exemplary decoding cycle using cSBH includes the following steps: … (ii) use robot pipetter to pre mix a small amount of decoding probe with the appropriate amount of hybridization buffer; (iii) pipette mixed reagents into hybridization chamber … (v) drain reagents from chamber using pump (syringe or other) … (xiii) start next cycle with next decoding probe pool in set …” in paragraph 230),
(e2) as a second loop within the first loop, for each reagent of the plurality of different reagents, cause the motor to sequentially position the fluorescence microscope relative to sample at a plurality of different fields of view (e.g., “… An exemplary decoding cycle using cSBH includes the following steps: … (x) image each array, preferably with a mid power (20x) microscope objective optically coupled to a high pixel count high sensitivity CCD camera, or cameras; plate stage moves chambers (or perhaps flow-cells with input funnels) over object, or objective-optics assembly moves under chamber … arrays can be imaged in sections … sections can be assembled by aligning images … (xiii) start next cycle with next decoding probe pool in set …” in paragraph 230), and
e.g., “… An exemplary decoding cycle using cSBH includes the following steps: … (x) image each array, preferably with a mid power (20x) microscope objective optically coupled to a high pixel count high sensitivity CCD camera, or cameras; plate stage moves chambers (or perhaps flow-cells with input funnels) over object, or objective-optics assembly moves under chamber … arrays can be imaged in sections … sections can be assembled by aligning images … (xiii) start next cycle with next decoding probe pool in set … One illumination schema provides a common set of monochromatic illumination sources (about 4 lasers for 6-8 colors) which is shared amongst imagers. Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system. In such an embodiment, the illumination source preferably produces at least 6, but more preferably 8 different wavelengths …” in paragraph 230 and 291).
While Drmanac et al. also disclose (paragraph 288) that “… each image is acquired and then analyzed using a fast algorithm to determine if the image is in focus. If the image is out of focus, the auto focus routine will be triggered. The system will then store the objectives Z position information …”, the system of Drmanac et al. lacks an explicit description of causing the actuator to sequentially position the fluorescence microscope relative to sample at a plurality of different vertical heights for each wavelength of the plurality of different wavelengths as a fourth loop within the third loop, and obtaining an image at the respective vertical height covering the respective field of view of the sample having respective fluorescent probes of the respective reagent as excited by the respective wavelength for each vertical height of the plurality of different vertical heights as a fifth loop within the fourth  et al. teach (paragraphs 127-128) that “… fluorescent marker is different but stains the same subcellular compartment as that used for obtaining the first image … Since FISH signals may be scattered throughout the nucleus, dot counting performed using a single focal plane may lead to missed counts. However, by capturing several z-stacks within each field of view, it provides more data to generate, as close as possible, a three dimensional view of the nucleus. Therefore it is provided a more accurate method of counting FISH signals …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain an image at the respective vertical height covering the respective field of view of the sample having respective fluorescent probes of the respective reagent as excited by the respective wavelength of Drmanac et al. for each vertical height of the plurality of different vertical heights as a fifth loop within a fourth loop of causing the actuator to sequentially position the fluorescence microscope relative to sample at a plurality of different vertical heights for each wavelength of the plurality of different wavelengths, in order to achieve “a more accurate method of counting FISH signals”.
	In regard to claim 3 which is dependent on claim 1, Drmanac et al. also disclose a data processing system configured to determine an image quality value for each image and to screen an image if the image quality value fails to meet a quality threshold (e.g., “… each image is acquired and then analyzed using a fast algorithm to determine if the image is in focus. If the image is out of focus, the auto focus routine will be triggered. The system will then store the objectives Z position information …” in paragraph 288).
	In regard to claim 4 which is dependent on claim 1, Drmanac et al. also disclose that the variable frequency excitation light source comprises a plurality of laser modules e.g., “… number of dyes that can be differentiated is maximized by using multiple specific excitation patterns and a maximal number of filters for each excitation pattern. For example, 2-4 excitations, each with 4 different wave lengths (total of 16 wave lengths) can be used in combination with 8-16 filters for each excitation. Algorithm and software is used to analyze intensity patterns and deduce the amount of signal from each of the 8-24 dyes … (iii) an illumination and detection system … EPI illumination allow for almost any light source to be used … multiple diode pumped solid state lasers combined through a fiber coupler …” in paragraphs 272 and 291).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the control system of Drmanac et al. is configured to sequentially activate the laser modules (e.g., “multiple diode pumped solid state lasers combined through a fiber coupler”) to sequentially emit the plurality of different wavelengths to a single imager.
	In regard to claim 9 which is dependent on claim 1, Drmanac et al. also disclose a data processing system configured to, for each field of view of at least two fields of view of the plurality of different fields of view and for each pixel of at least two pixels shared in images of the field of view, decode the pixel by identifying a code word from a plurality of code words in a code book that provides a best match to data values for the pixel in a plurality of images for the field of view (e.g., “… sequence identity of each attached DNA concatemer may be determined by a "signature" approach … expected signal can be defined for all used probes using their pre measured full match and mismatch hybridization/ligation efficiency. In this case a measure similar to the correlation factor can be calculated … number of dyes that can be differentiated is maximized by using multiple specific excitation patterns and a maximal number of filters for each excitation pattern. For example, 2-4 excitations, each with 4 different wave lengths (total of 16 wave lengths) can be ” in paragraphs 215 and 272).
	In regard to claim 10, Drmanac et al. disclose a computer program product for control of a fluorescent in-situ hybridization imaging system having a flow cell to hold a sample, a variable frequency excitation light source to illuminate the sample, and a fluorescence microscope, the computer program product comprising a non-transitory computer readable media having instructions to cause one or more processors to (e.g., “… For handling multiple hybridization cycles a robotic station that is fully integrated with both the reaction chamber and detection system …” in paragraph 293): as sequential nested loops (e.g., “… Typically, each array requires about 12-24 cycles to decode. Each cycle consists of a hybridization, wash, array imaging, and strip-off step … An exemplary decoding cycle using cSBH includes the following steps: … (xiii) start next cycle with next decoding probe pool in set …” in paragraphs 229 and 230)
(a) as a first loop, cause a valve to sequentially couple the flow cell to a plurality of different reagent sources to expose the sample to a plurality of different reagents (e.g., “… (ii) use robot pipetter to pre mix a small amount of decoding probe with the appropriate amount of hybridization buffer; (iii) pipette mixed reagents into hybridization chamber … (v) drain reagents from chamber using pump (syringe or other) … (xiii) start next cycle with next decoding probe pool in set …” in paragraph 230),
(b) as a second loop within the first loop, for each reagent of the plurality of different reagents, cause a motor to sequentially position the fluorescence microscope relative to the sample at a plurality of different fields of view (e.g., “… An exemplary decoding cycle using cSBH includes the following steps: … (ii) use robot pipetter to pre mix a small ” in paragraph 230), and
(c) as a third loop within the second loop, for each field of view of the plurality of different fields of view, cause the variable frequency excitation light source to sequentially emit a plurality of different wavelengths to illuminate said each field of view (e.g., “… An exemplary decoding cycle using cSBH includes the following steps: … (x) image each array, preferably with a mid power (20x) microscope objective optically coupled to a high pixel count high sensitivity CCD camera, or cameras; plate stage moves chambers (or perhaps flow-cells with input funnels) over object, or objective-optics assembly moves under chamber … arrays can be imaged in sections … sections can be assembled by aligning images … (xiii) start next cycle with next decoding probe pool in set … One illumination schema provides a common set of monochromatic illumination sources (about 4 lasers for 6-8 colors) which is shared amongst imagers. Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system. In such an embodiment, the illumination source preferably produces at least 6, but more preferably 8 different wavelengths …” in paragraph 230 and 291).
While Drmanac et al. also disclose (paragraph 288) that “… each image is acquired and then analyzed using a fast algorithm to determine if the image is in focus. If the image is out of focus, the auto focus routine will be triggered. The system will then store the objectives Z position information …”, the product of Drmanac et al. lacks an explicit description of causing an actuator to sequentially position the fluorescence microscope relative to sample at a plurality of different vertical heights for each wavelength of the plurality of different wavelengths as a fourth loop within the third loop, and obtaining an image from the fluorescence  et al. teach (paragraphs 127-128) that “… fluorescent marker is different but stains the same subcellular compartment as that used for obtaining the first image … Since FISH signals may be scattered throughout the nucleus, dot counting performed using a single focal plane may lead to missed counts. However, by capturing several z-stacks within each field of view, it provides more data to generate, as close as possible, a three dimensional view of the nucleus. Therefore it is provided a more accurate method of counting FISH signals …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain an image at the respective vertical height covering the respective field of view of the sample having respective fluorescent probes of the respective reagent as excited by the respective wavelength of Drmanac et al. for each vertical height of the plurality of different vertical heights as a fifth loop within a fourth loop of causing the actuator to sequentially position the fluorescence microscope relative to sample at a plurality of different vertical heights for each wavelength of the plurality of different wavelengths, in order to achieve “a more accurate method of counting FISH signals”.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. in view of Seppo et al. as applied to claim(s) 1 and 4 above, and further in view of Olympus Life Sciences Europa GMBH (cell* Family brochure (October 2005), 12 pages).
In regard to claim 2 which is dependent on claim 1, the system of Drmanac et al. lacks an explicit description that the actuator comprises a piezoelectric actuator.  However, commercially available microscope components are well known in the art (e.g., see “… biological samples are three-dimensional. Therefore, in order to map the entire volume of the specimen, it can be imaged in layers by moving the focal plane in precise steps using a motorised Z-drive or a piezo-electric objective drive …” on pg. 5 of Olympus Life Sciences Europa GMBH’s brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising a “piezo-electric objective drive”) for the unspecified microscope of Drmanac et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microscope (e.g., comprising an objective with integrated piezoelectric actuator) as the unspecified microscope of Drmanac et al.
	In regard to claim 5 which is dependent on claim 4, the system of Drmanac et al. lacks an explicit description that the control system includes a computer to control the valve and the motor and a microcontroller to control the laser module and the actuator.  However, commercially available microscope components are well known in the art (e.g., see “… Independent plug-in CPU boards for both imaging stations ensure uninterrupted data ” on pg. 9 of Olympus Life Sciences Europa GMBH’s brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “Independent plug-in CPU boards” in order to avoid “decreases in timing precision”) for the unspecified microscope of Drmanac et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microscope (e.g., comprising a computer to control the valve and the motor and a microcontroller to control the laser module and the actuator, in order to avoid “decreases in timing precision”) as the unspecified microscope of Drmanac et al.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. in view of Seppo et al. as applied to claim(s) 1 and 4 above, and further in view of Oliphant (US 2009/0155793).
In regard to claim 6 which is dependent on claim 4, the system of Drmanac et al. lacks an explicit description of a filter wheel positioned a light path between the sample and the camera, wherein the filter wheel includes a plurality of emission bandpass filters, and wherein the control system is configured to coordinate the variable frequency excitation light source and filter wheel such that the selected filter has an emission bandpass associated with emission by the fluorescent probes when excited by the wavelength of the plurality of different wavelengths when the image is obtained.  However, commercially available microscope components are well known in the art (e.g., see “… automated optical detection of nucleic acids … computer control means for monitoring the sequencing reaction … Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system … Used in conjunction with fast filter wheels, and a high speed flow cell stage, a one mega pixel ICCD can collect the same amount of data as a 10 megapixel standard CCD …” in paragraphs 4, 44, 95, and 99 of Oliphant).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “fast filter wheels” for “automated optical detection of nucleic acids”) for the unspecified microscope of Drmanac et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional e.g., comprising a filter wheel positioned a light path between the sample and the camera, wherein the filter wheel includes a plurality of emission bandpass filters, and wherein the controller is configured to coordinate the variable frequency excitation light source and filter wheel such that the selected filter has an emission bandpass associated with emission by the fluorescent probes when excited by the wavelength of the plurality of wavelengths when the image is obtained) as the unspecified microscope of Drmanac et al.
	In regard to claim 7 which is dependent on claim 1, the system of Drmanac et al. lacks an explicit description of a stage to support the sample in the flow cell, and wherein the motor comprises a pair of linear actuators configured to drive the stage along a pair of perpendicular axes.  However, commercially available microscope components are well known in the art (e.g., see “… rail 5 extending parallel to the X direction … processing of the information from these sensors, the control of the drives for the movement of the carrying plate 11 in the X direction and the gripping mechanism 8 in the Y direction, and the assignment of this information to an original X/Y position of the object is preferably performed using a suitably programmed controller … alternative embodiment of the gripping mechanism (not shown) includes a rail running in the Y direction …” in paragraphs 53, 54, and 57 of Oliphant).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “rail 5 extending parallel to ” and “rail running in the Y direction” “for the movement of the carrying plate 11”) for the unspecified microscope of Drmanac et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microscope (e.g., comprising a stage to support the sample in the flow cell, and wherein the motor comprises a pair of linear actuators configured to drive the stage along a pair of perpendicular axes) as the unspecified microscope of Drmanac et al.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. in view of Seppo et al. as applied to claim(s) 1 above, and further in view of PerkinElmer, Inc. (Opera Phenix™ brochure (December 2013), 8 pages).
	In regard to claim 8 which is dependent on claim 1, the system of Drmanac et al. lacks an explicit description that the camera comprises a CMOS camera.  However, commercially available microscope components are well known in the art (e.g., see “… Up to four large-format sCMOS cameras deliver low noise, wide dynamic range, and high resolution …” on pg. 5 Fig. of PerkinElmer, Inc.’s brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “Up to four large-format sCMOS cameras deliver low noise, wide dynamic range, and high resolution”) for the unspecified microscope of Drmanac et al. and the results of the substitution would have been predictable.  Therefore it would have been e.g., comprising a CMOS camera) as the unspecified microscope of Drmanac et al.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884